The Surrogate’s Court providently exercised its discretion in removing appellant as trustee of the captioned trust (see SCPA 719 [1], [3], [10]; 711 [3], [8], [12]; Matter of Duke, 87 NY2d 465, 472-473 [1996]). The appellant failed to account over many years, despite repeated requests by a cotrustee and beneficiary and a court order compelling him to do so by a date certain. In a parallel proceeding in Westchester County, the appellant, who is an attorney, was removed as trustee of the same decedent’s testamentary trusts after he not only failed to purge a contempt order by providing accountings, but then failed to appear for the subsequent removal hearing and left the jurisdiction despite a warrant of commitment being issued by the Surrogate’s Court of that County (NYLJ, July 10, 2008, at 36, 2008 NY Misc LEXIS 4366 [2008], affd 66 AD3d 691 [2009]). Under these circumstances, his removal as cotrustee by the Surrogate of New York County was warranted (see Matter of Flaum v Birnbaum, 191 AD2d 227 [1993]; Matter of Britton, 173 Misc 2d 300, 303 [1997]).
We have considered the appellant’s remaining contentions and find them unavailing. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Román, JJ.